(hail NAL                                          05/18/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0210


                                      OP 21-0210
                                                                                I   D
DARRIN LELAND REBER,                                                          1 8 2021'
                                                                                  nwood
              Petitioner,                                                             Court
                                                                               ,onnta na

       v.                                                          ORDER

PETER BLUDWORTH,

              Respondent.



      Self-represented Petitioner Darrin Leland Reber has filed a verified Petition for Writ
of Habeas Corpus, challenging the jurisdiction of the Fourth Judicial District Court,
Missoula County. Reber raises eighteen claims and concludes that he is illegally and
unlawfully incarcerated. Reber also filed a Motion for Summary Judgment and states that
the Attomey General shall file a response due to his Motion.
      On July 11, 2017, the Missoula County District Court revoked Reber's 2014
sentence for the conviction of criminal possession of dangerous drugs with intent to
distribute and imposed a five-year unsuspended commitment to the Department of
Corrections(DOC)(Cause No. DC 14-189)(sentence upon revocation). Reber received
two other sentences on that day. The District Court sentenced Reber for two separate
counts of criminal possession of dangerous drugs with intent to distribute to the DOC for
twenty years with fifteen years suspended (Cause Nos. DC 16-548 and 17-202)(2017
sentences). A11 sentences were to run concurrently.
      Reber did not appeal his sentence upon revocation, but through counsel, he appealed
the 2017 sentences. We consolidated his appeals upon his counsel's motion. State v.
Reber, Order(Mont. Sept. 18, 2018)(No. DA 17-0578 consolidated under DA 17-0577).
His counsel moved to withdraw representation, pursuant to § 46-8-103(2), MCA, and
Anders v. Ca., 386 U.S. 738, 87 S. Ct. 1396 (1967), filing a supporting brief. Reber filed
an eighty-seven-page response. We allowed his appeal to proceed, only later to dismiss it
with prejudice for failure to file his opening brief after being given additional time and
directed to do so. State v. Reber, No. DA 17-0577 Order(Mont. May 8, 2019).
       In 2020, Reber sought to appeal the 2017 sentences by filing two verified Petitions
for an Out-of-Time Appeal, seeking to exhaust his remedies. We explained that he had
exhausted his appeal remedies with this Court for those sentences.
       Reber cannot seek another appeal of the same underlying cases a year and
       half later with this Court. These May 8, 2019 Orders were final. M.R. App.
       P. 19(2). "Under the doctrine oflaw ofthe case, a prior decision ofthis Court
       resolving a particular issue between the same parties in the same case is
       binding and cannot be relitigated." State v. Gilder, 2001 MT 121, ¶ 9, 305
       MOnt. 362, 28 P.3d 488 (citation omitted). While this Court did not decide
       any issues, we decided that his appeal should be dismissed because Reber
       chose not to prosecute his appeal. We have applied the doctrines of law of
       the case and res judicata, meaning something that has already been
       adjudicated, to support this Court's practice "generally to refuse to reopen
       what has been decided[t Gilder, ill¶ 9, 11 (citation omitted). Reber has
       provided no legal authority to circumvent res judicata and cannot now have
       a "second bite' of the same apple.

State v. Reber, No. DA 20-0598, Order, at 1-2(Mont. Dec. 29, 2020).

        As a threshold matter concerning his instant Petition, Montana Rules of Civil
Procedure, such as a motion for summary judgment under M. R. Civ. P. 56, do not apply
_ to original proceedings in this Court. See M. R. Civ. P. 1 (these rules are limited in scope
to district court proceedings). Reber mentions a 12(b)(6) motion in his instant Petition; M.
R. Civ. P. 12(b)(6) does not apply here either. We also point out that Reber's citations to
federal case law and the Federal Rules of Civil Procedure (FRCP) are unavailing and do
 not advance his arguments. Lastly, the Attorney General would only respond to a petition,
such as Reber's, upon this Court's order, directing it to do so. M.R. App. P. 14(7)(a).
        Under the statute for habeas corpus relief, "every person imprisoned or otherwise
 restrained of liberty within this state may prosecute a writ of habeas corpus to inquire into
 the cause ofimprisonment or restraint and,ifillegal, to be delivered from the imprisonment
 or restraint." Section 46-22-101(1), MCA.
                                              2
       Reber requests dismissal ofthe charges and dismissal with extreme prejudice of the
cases in the Missoula County District Court. He lists eighteen claims:(1)invocation of his
natural rights under the supreme law of the land;(2) his status as "a man of GOD, a living
soul, natural born, of flesh and blood," etc.; (3) the State of Montana has no standing
because it is not a living man or woman;(4)fraud vitiates all, including contracts;(5)fraud
committed by the court and "de facto government"; (6)"man and living soul upon the
LAND";(7)"right of self-determination";(8)"Sui Juris" status;(9)"NOT a PERSON" or
U.S. CITIZEN;(10)"natural, free born Sovereign, without subjects";(11)"exercise Right
of Avoidance% (12)"no valid contracr because offraud;(13) no crime because no injury
to "another soul";(14)"NOTICE'of"'Net Retentions'";(15)Fourth Judicial District is a
"FOREIGN STATE";(16)"NOTICE'that his affidavit must be challenged within 21 days
"point by point";(17) demand that his three case are dismissed; and (18) no affording of
his rights during the criminal process.
       Reber has raised the same or similar claims in both the Missoula County District
Court and this Court. Reber's appellate counsel pointed out in the Anders brief that the
only potential viable claim on appeal was the District Court's denial ofReber's January 31,
2017 Demand and Dismissal, asserting twelve grounds for relief in his motions. These
twelve grounds were summarized as:(1)alleging that no complaining party existed;(2)the
State ofMontana lacks standing;(3)the District Court is acting as an administrative officer;
(4) the court lacks jurisdiction to proceed;(5) all statutes are bills of attainder, banned by
the U.S. Constitution; (6) the statutes for Reber's offenses are unconstitutional; (7) the
District Court has a conflict of interest because it is employed by the State of Montana
judicial branch, violating Reber's due process rights; (8) lack ofjurisdiction to proceed;
(9) Reber is a state citizen and his rights cannot be impaired by legislative or judicial acts;
(10)jurisdiction must be plead;(11) insufficient pleading existed to determine a contract;
and (12) the District Court Judge did not comply with 5 U.S.C. § 3331 law. His counsel
concluded that his grounds were not based in law or fact and that his appeal should not
proceed.
       We conclude that Reber's criminal cases have already been decided and that they
need not be reopened. Gilder, ¶ 11. Reber is not entitled to dismissal of the charges or
dismissal of these three criminal cases. We point out that his claims are beyond the scope
of a petition for habeas corpus relief, and we do not need to address "point by point". his
claims. Moreover, he is precluded from challenging his convictions and sentences because
he has exhausted the remedy of appeal. The companion habeas corpus statute precludes
Reber's Petition from proceeding here. "The writ ofhabeas corpus is not available to attack
the validity of the conviction or sentence of a person who has been adjudged guilty of an
offense in a court of record and has exhausted the remedy of appeal." Section 46-22-
101(2), MCA.-Reber appealed the 2017 sentences, raising the same or similar claims
throughout all his proceedings. Even though he did not appeal his 2014 sentence upon
revocation, he is precluded from challenging it now through habeas corpus.
       Reber has not demonstrated that he is illegally incarcerated. His sentences are
facially valid. Section 46-22-101(1), MCA. Reber's claims lack merit, and he cannot
attempt to relitigate such claims through this remedy. Section 46-22-101(2), MCA;Gilder,
  10. Accordingly,
       IT IS ORDERED that Reber's Petition for Writ of Habeas Corpus is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Darrin Leland Reber personally.
       DATED this 16       day of May,2021.



                                                               Chief Justice




                                             4
5